The opinion of the court was delivered by
Van Syckel, J.
The plaintiff claims that the parsonage is exempt from taxation by pi. 64 of the tax law, (Rev., p. 1151,) because it is a building erected for religious purposes. It has been settled by two decisions in this court, that a parsonage and lot standing unconnected with a church edifice, are subject to taxation. State, Ref. Dutch Ch., pros., v. Lyon, 3 Vroom 360; State, Nevin, pros., v. Krollman, 9 Vroom 323, 574.
The legislature having repealed the. act of 1863, which expressly exempted a parsonage, manifestly did not intend to include it in the descriptive words “buildings erected and used for religious purposes.”
It is not apparent how a mere change in the location of the building can relieve it from liability to assessment. It is a parsonage, used as a residence of the pastor, while he retains - his connection with the church.
Proximity to the church cannot change its character. The *120object of its erection, and the uses to which it is devoted, remain the same, whether it is built upon the church lot or on a lot unconnected with it. The primary and chief purpose of the structure was for a dwelling for the pastor. There is nothing to show that the use made of it was exceptional or different from that made of any other parsonage owned by a religious society. The appropriation of the land to a use distinct from that of religious worship, shows conclusively that the land is not necessary for the fair use and enjoyment of the church. While in the discretion of the church corporation, the lot is devoted to no other uses than that of a convenient appendage to the church proper, even though the need for it be slight, the exemption of the church structure may be extended over the lot, but when the land is turned to a different use, the exemption ceases. The rule is, that exemptions are strictly construed, the resolution, in cases of doubt, being in favor of the rule which subjects all property to its just share of the public burdens.
The assessment should be affirmed.